Citation Nr: 9905042	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-17 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1965 to February 1967.  

The RO initially denied service connection for residuals of a 
brain operation in March 1989, which the veteran did not 
appeal.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a June 1996 rating decision of 
the RO, which found that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
seizure disorder.  In January 1998, the RO, without 
explanation, considered the claim on a de novo basis, but 
continued the denial of the claim.  In light of the receipt 
of evidence suggesting a nexus between the veteran's seizure 
disorder and service (sufficient to reopen the claim), the 
Board determines that de novo consideration is warranted.


REMAND

The veteran contends that service connection for a seizure 
disorder is warranted.  In this regard, he indicated that a 
pre-service craniotomy was aggravated by in-service stress 
brought on by overseas guard and riot control duties during 
the Vietnam conflict, resulting in his first grand-mal type 
seizure in service.  He contends that he has taken 
Phenobarbital medication for his seizures since that time.  

The report of the veteran's entrance examination in March 
1965 reflects prior medical history of skull surgery at the 
age of 13, but with no present disability or diagnosis then 
noted.  In October 1966, the veteran was treated for a 
seizure, diagnosed as probable grand-mal type of questionable 
etiology.  Phenobarbital was prescribed on initial emergency 
room admission.  However, in November 1966, after both skull 
x-ray studies and a neurologic examination revealed no signs 
of increased intracraneal pressure, the veteran was returned 
to duty without medication.  The report of the veteran's 
separation examination in November 1966 revealed on a pre-
service medical history of the draining of a brain abscess, 
and that neurology findings on examination earlier in 
November 1966 were negative.  In December 1966, the veteran 
received treatment for vertigo, dizziness, nausea and blurred 
vision, for which some other medication was prescribed to aid 
in his sleeping.  The veteran was discharged in February 
1967, at which time he signed a document indicating that 
there had been no change in his medical condition since his 
last examination in November 1966.  

Post service, VA and private treatment records show treatment 
for a seizure disorder no earlier than 1980, although the 
veteran reports prior treatment from approximately 1970 or 
1971 from a private physician who has since died.  Existing 
private treatment records indicated that veteran's seizure 
disorder is probably related to a pre-service craniotomy 
(c.c.1950's), with status post surgical brain tissue 
scarring.  See January 1993 and July 1997 treatment summaries 
of L. S. Eisenberg, M.D.; August 1985, September 1986, 
October 1987, and August 1988 treatment summaries of R.E. 
Green, M.D.  

The post-service VA medical evidence is conflicting as to the 
etiology of the veteran's seizure disorder.  While a history 
of a generalized tonic-clonic seizure disorder was diagnosed 
on VA examination in April 1996, subsequent VA physician 
addendum memos of July 1996 and February 1997, indicate both 
that the veteran's seizure disorder is "service related," 
and that the current seizure disorder, while initially 
presented in service, is related to pre-service brain 
surgery.  

In view of the foregoing, the Board finds that the record 
raises a question as to the etiology of the veteran's seizure 
disorder.  The RO denied the claim on the basis that such 
condition was attributable to the veteran's pre-service brain 
operation, and that there is no evidence of in-service 
aggravation of a preexisting condition.  However, the medical 
basis for that conclusion is unclear, particularly in light 
of medical evidence suggesting that the seizure disorder was 
first manifested during service.  Moreover, the question of 
etiology for the claimed condition has further been muddled, 
rather than clarified, by VA opinion on this point.  Hence, 
additional examination and opinion is warranted to fully and 
fairly resolve the issue under consideration.  Prior to 
having the veteran undergo further examination, additional 
outstanding pertinent medical records should be obtained, to 
include up-to-date records of ongoing private (Dr. Eisenberg) 
and VA medical treatment referred to by the veteran during 
his October 1998 hearing before the undersigned Board Member 
at the Newark RO. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the record all records of 
outstanding medical treatment by the 
appropriate VA medical facility and Dr. 
Eisenberg.  If any search for records is 
negative, that fact should clearly be 
documented in the veteran's claims file. 

2.  The veteran should undergo a 
comprehensive VA neurological examination 
to determine the full nature and etiology 
of the veteran's seizure disorder.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
veteran's claims folder, along with a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
examiner.  Based on examination of the 
veteran and review of the case, and with 
particular attention to the service 
medical records, the examiner should 
offer as to whether it is at least as 
likely as not that a relationship exists 
between the veteran's current seizure 
disorder and his active military service.  
In rendering such opinion, the examiner 
should comment upon the significance of 
the fact that the first seizure appears 
to have occurred during service, i.e., 
whether such manifested represented a 
permanent increase in severity of a 
preexisting condition as a result of 
service.  If in-service aggravation of a 
preexisting condition is found, the 
examiner should attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions drawn (with citation, as 
necessary, to specific evidence of 
record) in a typewritten report.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the claim for service 
connection for a seizure disorder on the 
basis of all evidence of record, 
including that added to the record since 
the last supplemental statement of the 
case, and in light of all pertinent legal 
authority.  The RO should provides a full 
discussion of the reasons and bases for 
its determination, addressing all 
concerns noted in this REMAND.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto, before 
the case is returned to the Board for 
further appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 







directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 6 -


